UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1624


ERICK JHONATHAN CUBIAS-MONTOYA,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 20, 2021                                         Decided: May 13, 2021


Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Anser Ahmad, McLean, Virginia, for Petitioner. Jeffery Bossert Clark, Acting Assistant
Attorney General, Shelley R. Goad, Assistant Director, Laura Halliday Hickein, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Erick Jhonathan Cubias-Montoya, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) denying his motion to

reconsider and reopen. We have reviewed the administrative record and the Board’s order

and find no abuse of discretion. 8 C.F.R. § 1003.2(a), (b)(1), (c)(1) (2020). Accordingly,

we deny the petition for review for the reasons stated by the Board. In re Cubias-Montoya

(B.I.A. May 20, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                     PETITION DENIED




                                            2